ACCEPTED
                                                                                       14-14-00957-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  3/25/2015 3:12:56 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                               NO. 14-14-00957-CR
                               NO. 14-14-00959-CR
                    ________________________________________          FILED IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                      In the                   3/25/2015 3:12:56 PM
                                 Court of Appeals              CHRISTOPHER A. PRINE
                                     For the                            Clerk
                            Fourteenth District of Texas
                                   At Houston
                    ________________________________________

                                    No. 1424405
                                    No. 1424406
                            In the 337th District Court of
                                Harris County, Texas
                    ________________________________________

                        GERALINE GREGORY LINCOLN,
                                  Appellant
                                     v.
                           THE STATE OF TEXAS,
                                  Appellee


  MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW GERALINE GREGORY LINCOLN, the Appellant in the

above styled and numbered cause, and pursuant to Rules 10.5(b) and 38.6(d) of the

Texas Rules of Appellate Procedure, respectfully moves this Honorable Court to

extend the time to file the Appellant’s brief, and in support thereof would show the

Court as follows:



                                         1
                                         I.

      Undersigned counsel was retained on February 5, 2015.

                                         II.

      The deadline for filing the Appellant’s Brief in this case is April 1, 2015.

                                        III.

      The Appellant requests a 30-day extension for filing his Brief.

                                         IV.

      No other extensions have been requested.

                                         V.

      The following facts are relied upon to show good cause for the requested

extension:

   a. This case involves a motion to suppress hearing.

   b. The appellant was sentenced to eight years in prison.

   c. The exhibits have not been filed with this Honorable Court and undersigned

      counsel has not yet viewed them. They are crucial to the appeal and the

      court reporter is working to supplement the record.

   d. The Appellant’s motion is not for purposes of delay, but so justice may be

      done by affording effective assistance of counsel.




                                          2
      WHEREFORE PREMISES CONSIDERED, the Appellant respectfully

requests that this Honorable Court grant an extension of time until May 1, 2015 in

which to file the Appellant’s brief in this case.

                                        Respectfully submitted,


                                        _/s/ Megan E. Smith
                                        MEGAN E. SMITH
                                        State Bar No. 24076196

                                        917 Franklin, Suite 310
                                        Houston, Texas 77002
                                        (713) 899-5438
                                        (713) 527-2749 (fax)
                                        megan@megansmithlaw.com


                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Appellant’s Motion for
Extension of Time to File Appellant’s Brief was electronically delivered to Mr.
Alan Curry, Appellate Division Chief, Harris County District Attorney’s Office, on
this 25th day of March 2015.


                                               __/s/ Megan E. Smith____
                                               MEGAN E. SMITH




                                           3